DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6-9, and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent 5637005 to Bannai et al.
Re: claims 1 and 9.  Bannai et al. show in figures 2-4 a damping member 8 configured to allow an engaging portion to be inserted through the damping member, the engaging portion 19, 201 21A being provided in a rotary connector device shown in the area of element number 2 in figure 2 and including an engaging shaft portion 20 of engaging shaft 21A which extends in a predetermined direction and an engaging claw portion 19 which protrudes from the engaging shaft portion 20, the damping member 8 being formed of an elastic material as described in col. 6 lines 19-25 and comprising: a first slit 11 through which the engaging shaft portion 20 is inserted; and a second slit, as labeled, extending from the first slit or particularly the radially inner portion of the first slit toward the protruding direction side or the protruding radially outer side of the engaging claw portion 19, the first slit 11 and the second slit, as labeled, communicating with each other as shown to provide an insertion portion through which the engaging portion 20 is inserted.
[AltContent: textbox (Protrudes from the engaging shaft portion in the radially inner direction )][AltContent: arrow][AltContent: textbox (Protrudes from the engaging shaft portion in the radially outer direction )][AltContent: arrow][AltContent: textbox (Third slit)][AltContent: arrow][AltContent: textbox (Second slit)][AltContent: arrow]
    PNG
    media_image1.png
    609
    459
    media_image1.png
    Greyscale



Re: claims 6 and 14.  In an alternate interpretation a first slit or the outer radial portion of element 11 through which the engaging shaft portion 20 is inserted; and a second slit, as labeled, extending from the first slit toward the protruding direction side or the protruding radially inner side of the engaging claw portion 19 or another one of elements 21A, the first slit or outer radial portion of element 11 and the second slit, as labeled, communicating with each other as shown to provide an insertion portion through which the engaging portion 20 is inserted.
  	Bannai et al. show in figures 2-4 wherein a third slit, as labeled, formed in the same direction as the first slit and being in communication with the second slit is provided on a side opposite (i.e. the radial inner side) to the first slit.
	Re: claim 7.  Bannai et al. show in figure 3 the limitation wherein the third slit, as labeled, as the same shape as the first slit i.e. an arc-shape, as broadly recited.
	Re: claims 8 and 14. Bennai et al. show in figures 2-4 an annular fixed body 6 having a connector portion 16 to which a connection connector of an external electrical device is connected; a rotating body fitted to the fixed body so as to be relatively rotatable to form an annular housing space shown in the area of the lead line of number 5 in figure 2 between the fixed body 6 and the rotating body 2 wherein the engaging portion 20 engaging with an engaged portion provided on a vehicle body side as disclosed in col. 1 lines 10-16, the engaging portion 20 being allowed to be inserted through the first slit or top opening at element 11 of the damping member 8 so that the rotary connector device is provided with the damping member 8.
Allowable Subject Matter
Claims 2-5 and 10-13 are allowed. 
Response to Arguments
Applicant's arguments filed 8/25/22 have been fully considered but they are not persuasive. The drawing objections and 112 rejections have been withdrawn in light of the most recent drawing and claim amendments.  Also, Examiner notes that rotating body, as best understood, refers to the rotator 110 and not the steering wheel.  
With regards to the prior art rejections Applicant argues that element 8 of Banni et al. cannot be the claimed damping member because the damping member is recited as being formed of an elastic material and that element 8 “must be a rigid member in order to function as a cover”.  Examiner notes that no language in the Banni et al. disclosure indicates that element 8 is rigid as Applicant argues.  Instead element 8 includes portions 12 which are described in col. 6 of Banni et al. as being elastic arms. Examiner maintains that the damping member 8 of Banni et al., which includes elastic portions 12, is formed of an elastic material, as broadly recited.  While Examiner acknowledges that the damping member of the instant invention is made of an elastic material in the form of butyl rubber, Examiner emphasizes that the particular elastic material set forth in the specification is more specific than the claim language.  
Next, Applicant argues that element 11 is not in the form of a first slit through which a shaft portion is inserted. Examiner disagrees and notes that Banni et al. show element 11 and particularly the top opening shown at element 11 in figure 3 which is in the form of an annular or arc-shaped slit within element 8.  As best shown in figure 1 the shaft portion 20 is inserted through the first slit or the top opening shown at 11.  Applicant also argues that element 20 is not an engaging shaft portion.  Examiner disagrees because element 18 is the component most comparable to a shaft.  Element 20 is the base portion of the shaft which is inserted through the first slit or top opening shown at 11.  Therefore, element 20 is properly interpreted as an engaging shaft portion, as broadly recited.  Applicant then argues that the second slit of Banni et al. cannot be interpreted as the recited second slit. Examiner disagrees and notes that the labeled second slit of Banni et al. extends radially from the radially inner side of the slit or top of element 11 radially toward the protruding direction side or radially outer portion of the engaging claw portion 19 as shown in the annotated figure on pg 4. of the instant Office action. Applicant argues that nothing is inserted through the opening formed in the lower cover of Banni et al.; however, Examiner notes that the argument is more specific than the claim language.  The claim language merely states that the first and second slit communicate with each other to provide the insertion portion through which the engaging portion is inserted. As broadly recited, the two slits communicate with each other indirectly via the space between the two slits to provide the shown insertion portion through the top at element 11 that is shown in figure 1.  Also, the second slit communicates with the first slit by helping to provide the inserted portion by forming along with the labeled third slit the elastic arm that supports the bottom of the inserted engaging portion.  The claim language does not specifically require that the shaft portion is inserted through the second slit as Applicant’s argument seems to suggest.  Even claim 8 claims the engaging portion being allowed to be inserted through the first slit so that the rotary connector device is provided with the damping member. 
Accordingly, the rejections of claims 1 and 9 have been maintained.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114. The examiner can normally be reached Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





mmb
December 1, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657